            Case 2:16-cv-00538-CB Document 384 Filed 02/11/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LAMBETH MAGNETIC STRUCTURES, )
LLC,                           )
                               )
                   Plaintiff,  )                      Civil Action No. 16-538
                               )
     v.                        )                      Judge Cathy Bissoon
                               )
SEAGATE TECHNOLOGY (US)        )
HOLDINGS, INC., et al.,        )
                               )
                   Defendants. )

                       THIRD AMENDED FINAL PRETRIAL ORDER

       IT IS ORDERED THAT:

       1.       A jury trial in this matter is scheduled for February 7, 2022, at 9:00 a.m. in

Courtroom 3A. The trial will be completed within six business days. Openings shall be limited

to 15 minutes per side and closings shall be limited to 25 minutes per side. Both sides shall

have 11 hours of presentation time (exclusive of openings and closings, but inclusive of direct

and cross examinations) during the trial.

       2.       All exhibits, excluding those used solely for impeachment purposes, must be

listed in the pretrial narrative statements. The parties are expected to comply with Local Rule

16.1.C.5.a by exchanging exhibits prior to the Final Pretrial Conference and should be prepared

to indicate a position at the Final Pretrial Conference with regard to the authenticity and

admissibility of the opponent’s exhibits and indicate to which, if any, exhibits there is a

stipulation as to authenticity and admissibility. All exhibits shall be marked before trial and two

copies of all exhibit binders shall be supplied to the Court. To the extent feasible, exhibits used
             Case 2:16-cv-00538-CB Document 384 Filed 02/11/21 Page 2 of 4




in direct examination should appear in the binders according to the order in which they are to be

introduced.

        3.       Any depositions or any portion thereof to be read into evidence shall be identified

in the offering party’s pretrial narrative statement by page(s) and line number. Objections to the

admissibility of any portion thereof shall be set forth in a motion in limine.

        4.       Proposed jury instructions, proposed verdict forms and proposed voir dire shall be

filed on or before November 2, 2021.

        5.       To the extent applicable, the Court will follow the Court of Appeals for the Third

Circuit’s Model Civil Jury Instructions. The Court requires counsel to confer and submit a

single set of agreed upon joint jury instructions and a jointly proposed verdict form. To the

extent that the parties cannot agree on a particular instruction or form, counsel for each party

shall submit his/her version of the particular instruction and/or form, along with supporting

authority for that instruction or form. Any requests for deviation from applicable Third Circuit

Model Instructions likewise should be supported by legal authority, as should requests for the

exclusion of any particular instruction. Proposed jury instructions and/or verdict forms that

do not comply with the aforementioned directives will be summarily stricken.

        6.       By January 24, 2022, the parties shall file: a stipulated statement of the case to

be read to the jury during preliminary jury instructions; a statement of stipulated background

facts that may be read to the jury in advance of the parties’ presentation of evidence; a joint

statement on any disputes regarding authenticity/admissibility that should be resolved prior to

trial, which shall include a discussion of each party’s position as to each disputed item; and a

final list of witnesses to be read to the jury.




                                                  2
            Case 2:16-cv-00538-CB Document 384 Filed 02/11/21 Page 3 of 4




       The anticipated absence of any witness shall not be sufficient cause to delay the trial.

Video tape deposition services are available through the Clerk of Court or the local bar

association.

       7.       The Final Pretrial Conference is scheduled for January 31, 2022 at 10:00 a.m. in

Courtroom 3A. Prior to that conference, the parties shall meet and confer regarding settlement

of the case and, at least three (3) business days prior to the Final Pretrial Conference, counsel for

every party shall submit a position letter to this Court. The position letter shall set forth the

following: (a) A brief recitation of the facts; (b) A discussion of your party’s strengths and

weaknesses; and (c) Your party’s settlement posture. To ensure candor, the position letters are

not to be filed nor shared with opposing counsel, but rather emailed to:

bissoon_external@pawd.uscourts.gov. All position letters will be kept confidential.

       Counsel and their clients, or persons with full settlement authority (including

insurance companies), must be present at the Final Pretrial Conference. A person with full

settlement authority is not someone who is required to consult with other individuals,

by telephone or otherwise, to obtain approval for any proposed settlement term or amount.

Absent Court approval in advance of the Conference, for good cause shown, the Court will not

entertain telephone participation in settlement negotiations. Any party who fails to secure the

attendance of person(s) with full settlement authority, may be summarily assessed the costs and

attorney’s fees of those parties who have secured such attendance, and the Court, it its discretion,

may reschedule the Conference to a date and/or time at which a person or persons with full

settlement authority will attend.




                                                   3
            Case 2:16-cv-00538-CB Document 384 Filed 02/11/21 Page 4 of 4




       8.       Counsel must familiarize themselves with the Practices and Procedures of the

undersigned regarding trial (see web page at http://www.pawd.uscourts.gov/content/cathy-

bissoon-district-judge).



February 11, 2021                                   s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                4
